Citation Nr: 1031573	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  08-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied service connection for PTSD.  The 
Veteran disagreed, and this matter is properly before the Board 
for adjudication.

FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.	Competent and persuasive medical evidence establishes that the 
Veteran does not meet the criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in January 2008, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for service connection for PTSD, including what part of 
that evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under the 
VCAA.   

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
two physical examinations, and obtaining a medical opinion.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated with 
the Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  

The Board acknowledges the Veteran's concern that the examination 
provided by VA was inadequate because the examiner was an 
"unqualified student".  The examination was performed by a 
licensed psychologist who noted a review of the claims file and 
medical records, summarized the Veteran's reported symptoms, and 
provided clinical observations.  There is no indication that the 
physician was unqualified, and the Veteran has offered no expert 
medical evidence demonstrating that the examination was 
inaccurate or misleading.  As such, the examination provided is 
adequate for rating purposes.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  The Board will now turn to the merits 
of the Veteran's claim.

The Veteran contends that he developed PTSD as a result of 
witnessing and removing dead bodies from the battlefield, and 
standing next to a man when the man was shot.  He also engaged 
the enemy on several occasions and shot and killed enemy 
soldiers.  The Veteran received five Bronze Star Medals, two with 
valor.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).  Service Connection for PTSD, in 
particular, requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
  38 C.F.R. § 3.304(f).   

Effective July 13, 2010, VA has amended its rules for 
adjudicating disability compensation claims for PTSD, in 38 
C.F.R. § 3.304(f)(3), to liberalize the evidentiary standard for 
establishing the required in-service stressor in certain cases.  
See 75 Fed. Reg. 39,843 (July 13, 2010)(announcing final rule, 
incorrectly listing effective date as July 12, 2010) and 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 
2010).  As discussed fully below, because the Veteran does not 
have a diagnosis of PTSD, the amended regulation regarding 
stressors is not applicable.  

In June 2003, the Veteran underwent a VA examination.  The 
Veteran reported that while he was in Vietnam, he specialized in 
the light weapons infantry and that his main job was to guard 
canals at night.  He further reported that after leaving Vietnam, 
he had a difficult time watching realistic war movies, but in 
time became able to watch them.  He was married to his second 
wife of six years, which he described as a good marriage, and 
continues to do carpentry work.  The Veteran has no history of 
substance abuse, assaultiveness or making suicide attempts, and 
drinks three to four beers a day after work.  He reported no mood 
swings, delusions, hallucinations, anxiety attacks, or suicidal 
or homicidal ideation.  The examiner opined that the Veteran does 
not meet the DSM-IV criteria for a diagnosis of PTSD because he 
does not relive symptoms of the trauma even though it was a long 
time before he could watch movies of Vietnam.  Furthermore, the 
examiner explained that the Veteran does not avoid people and 
when he hears helicopters, he considers them a good sound as they 
remind him that the ones in Vietnam were coming to get him out of 
danger.

Columbia VAMC Outpatient treatment notes from November 2007 to 
January 2008 demonstrate that the Veteran reported having 
difficulty falling asleep.  He reported that he did not have 
panic attacks, hallucinations, homicidal thoughts, or problems 
with remote or recent memory.  The Veteran did report occasional 
problems with immediate memory and a history of occasional 
suicidal thoughts but no present suicidal ideation.  The Veteran 
was diagnosed with alcohol dependence and provisional PTSD.  

In February 2008, the Veteran underwent another VA examination.  
The Veteran denied symptoms consistent with depression, mania, 
panic attack disorder, social phobia, OCD, hallucinations, or 
delusions.  The Veteran reported being happily married to his 
current wife of eleven years and having a good relationship with 
his son and "real close" friends with whom he enjoys 
socializing.  The Veteran reported that he is able to control his 
thoughts and actions in most situations and denied outbursts or 
difficulty controlling his anger, thoughts, or actions.  He also 
reported that he has intrusive thoughts approximately one time 
per month and nightmares approximately one time per month and 
that he is irritable.  The examiner opined that the Veteran had 
mild symptoms of PTSD but does not meet the DSM-IV criteria for a 
diagnosis of PTSD because although his symptoms are similar to 
PTSD, they best represent a sub-clinical anxiety disorder with 
PTSD features.  

In May 2008, the Veteran had a follow-up outpatient psychotherapy 
session.  The Veteran reported experiencing less stress over the 
last few months and that he has been able to get out and do more 
which has helped with his mood and feeling better about life.  He 
reported that he has been gardening, working around his home, 
working more doing concrete work, and bicycle riding on the 
weekend with his wife.  

The record contains conflicting VA medical evidence as to whether 
the Veteran has a diagnosis of PTSD.  The evidence in support of 
the Veteran's claim consists of outpatient treatment records 
which include references to a provisional diagnosis of PTSD.  The 
medical evidence against the Veteran's claim consists of two VA 
medical opinions dated in June 2003 and February 2008 where the 
examiners opined that the Veteran has symptoms of PTSD but does 
not meet the DSM-IV criteria for a diagnosis of PTSD.  

The Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  In evaluating the probative 
value of medical statements, the Board looks at factors such as 
the health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008), the United States Court of Appeals for 
Veterans Claims (Court) found that guiding factors in evaluating 
the probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was the 
product of reliable principles and methods, and whether the 
medical professional applied the principles and methods reliably 
to the facts of the case.  Id.  The Court indicated that the 
claims file "is not a magical or talismanic set of documents, 
but rather a tool to assist VA examiners to become familiar with 
the facts necessary to form an expert opinion to assist the 
adjudicator in making a decision on a claim."  Id.  A medical 
examination report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation that the 
Board can consider and weigh against contrary opinions.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  

The evidence of record shows a provisional diagnosis of PTSD in 
the 2007 and 2008 VA outpatient treatment records.  However, the 
physician does not indicate what facts, data or medical 
principles were relied upon and does not give a rationale or 
basis for the diagnosis.  It is not clear if the physicians had 
access to the Veteran's claims folder and medical history, and 
gave no indication of the basis for the diagnosis.  See Nieves-
Rodriguez, 22 Vet. App. at 304-05.  Therefore, the Board finds 
the outpatient treatment records to have no probative value.

The Board finds the VA examination reports to be the most 
persuasive and probative medical evidence because each examiner 
gives a rationale for why they found that the Veteran does not 
have PTSD.  One examiner explained that the Veteran does not 
relive symptoms of past trauma even though it was a long time 
before he could watch movies about Vietnam, and the Veteran does 
not avoid people.  The other examiner explained that although the 
Veteran's symptoms are similar to PTSD, they best represent a 
sub-clinical anxiety disorder with PTSD features.  The VA 
examination reports indicate that both examiners reviewed the 
Veteran's claims folder and the February 2008 examiner reviewed 
the Veteran's medical records.  Clearly each examiner reached the 
conclusion only after examination of the Veteran and review of 
the service and post-service records.

The Board acknowledges the Veteran's contentions that he 
developed PTSD as a result of witnessing and removing dead bodies 
from the battlefield, and standing next to a man when the man was 
shot.  While the Veteran is certainly competent to testify as to 
symptoms such as being irritable and having intrusive thoughts 
and nightmares which are non-medical in nature, he is not 
competent to render a medical diagnosis.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology that is not medical in 
nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (certain disabilities are not conditions capable of lay 
diagnosis).  The weight of the competent medical evidence of 
record establishes that the Veteran does not have a current 
diagnosis of PTSD.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Therefore, the Board finds that the 
Veteran does not have a current diagnosis of PTSD and as such, 
service connection must be denied.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


